Exhibit 99.1 CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Full year revenues totaled $6.2billion, including 2% increase at Media+Entertainment (up 4% excluding political1), with Outdoor flat ● 2013 OIBDAN1 reached $1.7billion, including 4% growth at Americas Outdoor, 9% increase at International Outdoor, excluding foreign exchange and divestitures, and 2% decline at Media+Entertainment ● Fourth quarter revenues flat (excluding political, revenues rose 4%, with Media+Entertainment up 8%) San Antonio, February20, 2014 – CCMedia Holdings, Inc. (OTCBB: CCMO) today reported financial results for the fourth quarter and full year ended December31, 2013. “With our unmatched reach and unparalleled assets, we outperformed the radio market and capitalized on the growing out-of-the-home consumer trend in 2013,” Chairman and Chief Executive Officer Bob Pittman said.“Clear Channel continued to create new businesses based on the strength of our core assets and to provide customized multi-platform market solutions to advertising partners that nobody else can.At Media+Entertainment, we further expanded our events business – reaching nearly 4billion social impressions with December’s Jingle Ball national tour, following up on September’s iHeartRadio Music Festival’s 2.3billion social impressions.We also partnered with The CW Network to air 7 shows on broadcast TV, reaching over 50million TV viewers.Our results at Outdoor reflected our sharp focus on rolling out new digital products in the U.S. and internationally, and on taking advantage of fast-growing emerging markets in Latin America and Asia.As America’s leading multi-platform media company as measured by reach, we look forward to continuing to serve advertisers and consumers even better in 2014.” “We succeeded this year in delivering a steady financial performance while investing for future growth across the company, despite challenging economic conditions,” said Rich Bressler, President and Chief Financial Officer.“We hired top-caliber leaders at both Media+Entertainment and Outdoor, while executing on our revenue and efficiency initiatives that are building a strong foundation for our long-term success.Importantly, our capital markets activities over the past months – including extending our maturities and selling non-core assets, like our stake in radio assets in Australia/New Zealand – have given us the financial flexibly to continue to grow our businesses.” Full Year 2013 Results Consolidated revenues decreased less than 1% to $6.24billion for the full year 2013 compared to $6.25billion in 2012.Excluding political advertising, revenue was up 2%1.Growth at Media+Entertainment and Americas outdoor was offset by declines at International outdoor, as well as our media representation business for which political revenues decreased $40million compared to 2012, a presidential election year. ● Media+Entertainment revenues grew $47million, or 2% (up 4%, excluding political1), compared to 2012, driven primarily by stronger national and digital advertising, as well as promotional and event sponsorship with the expansion of the Jingle Ball tour, iHeartRadio Music Festival and album release events, partially offset by the decline in political advertising spend. ● Americas outdoor revenues rose $11million, or 1%, on a reported basis compared to 2012. New contracts drove higher occupancy and rates in traditional bulletins and posters, while higher revenues in digital displays were due to higher occupancy and capacity. Partially offsetting the growth of digital was the absence of revenue from the 77 digital boards in Los Angeles that were turned off due to a court ruling. ● International outdoor revenues increased $3million, or less than 1%, after adjusting for divestitures during the third quarter of 2012 ($20million revenue reduction) and a $5million increase from movements in foreign exchange rates.Revenue growth in emerging markets, including China and Brazil, as well as strong performance in the UK, were offset in part by declines in developed markets, some of which faced challenging economic conditions, such as France.On a reported basis, revenues decreased $12million, or 1%, compared to 2012. The Company’s OIBDAN1 declined 4% to $1.7billion in 2013 compared to $1.8billion in 2012 on a reported basis and excluding the effects of movements in foreign exchange rates and divestiture of businesses.Included in the full year 2013 OIBDAN of $1.7billion were $58million of operating and corporate expenses related to the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to the business and improve operating efficiencies, compared to $76 million of such expenses in 2012.The decrease in OIBDAN was impacted by $25million of litigation expenses in 2013 compared to $12million in 2012, as well as a $21million performance rights royalty credit the Company received in 2012 that did not recur in 2013.OIBDAN for 2012 includes $27million of legal and other costs in Latin America, which did not recur in 2013. The Company’s consolidated EBITDA, as defined under its senior secured credit facilities, was $1.9billion in 2013, down less than 1% from 2012. The Company’s consolidated net loss totaled $584million for 2013 compared to a consolidated net loss of $411million in 2012, due primarily to lower operating income, higher interest expense and an impairment charge related to a non-consolidated affiliate resulting in a reduction in equity from nonconsolidated affiliates, partially offset by a gain on the sale of marketable securities and reduced losses on extinguishment of debt in 2013. Fourth Quarter 2013 Results Consolidated revenues totaled $1.7billion, consistent with the fourth quarter of 2012.Excluding political advertising, revenue was up 4%.1 ● Media+Entertainment revenues increased $24million, or 3% (up 8%, excluding political1), due primarily to stronger national and digital advertising, as well as promotional and event sponsorship with the expansion of the Jingle Ball tour, iHeartRadio Music Festival and album release events. ● Americas outdoor revenues decreased $6million, or 2%, driven by lower revenues at airports due to lost contracts and the absence of revenue from the 77 digital boards in Los Angeles that were turned off due to a court ruling.Partially offsetting these declines were higher occupancy and rate on traditional bulletins, as well as our growth from rising rates, capacity and occupancy of digital bulletins in our markets. ● International outdoor revenues rose $9million, or 2%.Revenue growth in emerging markets including China was partly offset by declines in developed markets, some of which faced challenging economic conditions, such as France. The Company’s OIBDAN1 was down 3%, or $15million, to $530million for the three months ended December31, 2013, compared to $546million for the same period of 2012 on a reported basis.Operating expenses for Media+Entertainment increased as a result of continued investments in our national sales and programming capabilities, as well as higher expenses related to events and our digital platform.Included in the 2013 fourth quarter OIBDAN were $18million of operating and corporate expenses associated with the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies, a decrease of $10million compared to the same period of 2012. The Company’s consolidated net loss was $302million in the fourth quarter of 2013 compared to a consolidated net loss of $197million in the same period of 2012.This was due primarily to equity in losses of nonconsolidated affiliates and higher interest expense, and offset in part by greater operating income and reduced losses on the extinguishment of debt. Key Highlights The Company’s recent key highlights include: Media+Entertainment ● Announcing a multi-year partnership, the first of its kind for the industry, that enables Horizon Media to leverage Clear Channel’s unmatched cross-platform assets – including out-of-home, broadcast, mobile, digital and events – to deliver dynamic marketing solutions available nowhere else and prove the effectiveness and strong return on investment of broadcast and out-of-home to its clients. ● Reaching 43 million iHeartRadio registered users, as of December 31, 2013, growing 84% from the end of 2012; crossing the 20 million registered user milestone faster than any other digital service; and surpassing 40 million registered users faster than Facebook, Twitter, or Pandora – second only to Instagram.iHeartRadio’s total listening hours were up 29% over 2013, with approximately 300 million downloads and upgrades.Mobile represented 54% of iHeartRadio total listening hours during the fourth quarter of 2013. ● Continuing to work with Nielsen Audio and Nielsen Catalina Solutions to deliver a first-ever, single-source ROI measurement for radio. ● Announcing the first-ever iHeartRadio Country Festival in Austin, Texas on Saturday, March 29, featuring such country stars as Luke Bryan, Jason Aldean, Florida Georgia Line, Lady Antebellum, Hunter Hayes, Carrie Underwood, Jake Owen and Dan + Shay, among many more. ● Continuing to innovate in the automotive space and integrating the iHeartRadio app into Toyota, Lexus, Ford, GM, Chrysler, Nissan, Jaguar Land Rover, Volvo and Kia vehicles, while also making it available on the following automotive platforms:AT&T Drive, QNX CAR Platform for Infotainment, Chevrolet AppShop and Bosch SoftTec’s InControl™ Apps. ● Entering into innovative, market-based agreements with independent record labels to share digital and terrestrial revenues, helping to build a sustainable business model to drive the growth of the Internet radio industry.Clear Channel has reached 25 agreements with record labels to date (19 signed in 2013), including last year’s landmark partnership with Warner Music Group. ● Renewing the agreement with Relativity to promote its film releases with one-of-a-kind, cross-media marketing campaigns that utilize Clear Channel’s multi-platform media assets and unmatched reach, building on the successful collaborations for Relativity’s previous films:Limitless, Immortals, Act of Valor, Safe Haven and Free Birds. ● Creating the new unified Networks Group, headed by Clear Channel veteran Darren Davis, to further integrate Media+Entertainment’s Premiere Networks, Total Traffic and Weather Network, the 24/7 News Network and the iHeartRadio Network, and offer more compelling content opportunities for the company’s partners, affiliates, advertisers and consumers. ● Selling our 50% ownership stake in Australia/New Zealand radio assets – a joint venture that was not consolidated in our financial statements.Net proceeds totaled approximately $220million. Americas Outdoor Advertising ● Installing 67 new digital billboards for a year-end total of 1,148 across 37 U.S. markets. ● Putting up three new full-motion digital billboards at the highly trafficked Penn Plaza, across from Madison Square Garden in New York City. ● Launching 75 advertising displays and two digital screens in Boston’s South Station and becoming the new operator and media provider for the San Diego Metropolitan System’s 400-plus bus shelters. ● Partnering with Washington State Municipalities and Seahawks sponsors to pay tribute to Super Bowl-winning Seattle Seahawks by dedicating 20 billboards within two miles of CenturyLink Field for two weeks to Seahawks’ fans as “the best in the NFL.” ● Launching Clear Channel Airports’ new indoor digital media network for Philadelphia International Airport; renewing our multi-year deal with Signature Flight Support, the exclusive media provider for the company’s 62 private aviation terminals in the U.S.; and announcing the first 24-hour-a-day airport radio station – AIR Chicago – from Clear Channel Airports and iHeartRadio for O’Hare and Midway travelers. ● Naming Kenneth Shapiro, an eighteen-year veteran of Turner Broadcasting Sales, as Executive Vice President of Sales for Clear Channel Outdoor – North America, responsible for sales to national clients in the U.S. and maximizing the results of all local selling in the U.S. and Canada. International Outdoor Advertising ● Contracting with the City of Rio de Janeiro in Brazil to convert static panels to digital on 70 clocks situated along the iconic beaches of Copacabana, Ipanema, Leblon and other high traffic spots in Rio City.These premium sites will be ready for advertisers for the 2orld Cup Brazil. ● Becoming the exclusive operator of advertising space at Rome’s two airports to reach the 41 million air passengers traveling through Italy’s capital annually with new technology and state-of-the-art digital panels. ● Winning a five-year contract with Sydney Trains to roll out one of the largest digital out-of-home infrastructures in the Sydney outdoor market, including an extensive network planned across premium concourse precincts at Sydney’s Central Business District key railway stations. Revenues, Operating Expenses and OIBDAN by Segment (In thousands) Three Months Ended December 31, % Change Year Ended December 31, % Change Revenue1 CCME $ $ 3
